Title: From George Washington to Brigadier General George Clinton, 26 April 1777
From: Washington, George
To: Clinton, George

 

Dear Sir,
Headquarters Morris Town.26º April 1777 2 oClock. P.M.

I wrote you on the 23d Inst. communicating Intelligence lately received respecting the Enemy’s designs up the North River—A letter from Genl McDougall this moment received, places their Intentions beyond the power of misconception—Several Transports have anchored at Dob’s ferry—& mean, in my Opinion, to divert our Attention, if possible, from their Movements towards the Delaware—At any rate they may attempt to make some Incursion into the Country back of this place, & if they can, seize the passes thro’ the Mountains, thereby aiming to cut off the Communication between the Army here, and the North River—To frustrate such a design effectually, I must repeat my desire, That you would post as good a body of Troops in the Mountains, West of the River, as you can collect, & spare from the Garrison—This will serve not only to retain our possession of the Passes, but will awe the disaffected & protect our Friends. I am Dear Sir, Yr most obdt Servt

Go: Washington


P.S. If your brother’s attention is particularly confined to the Posts on the River—Would it not be attended with greater good if he would take Charge of the Troops designed for the purpose within mentioned, while you are confined to the Forts? If you think with me, please to write to him on this head.

